Citation Nr: 1605447	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus (claimed as bunions).

2.  Entitlement to service connection for bilateral onychomycosis of the toes (claimed as fungus of the toenails).

3.  Entitlement to service connection for bilateral foot neuropathy (claimed as residuals of frostbite of the feet, to include nerve damage).

4.  Entitlement to service connection for atopic dermatitis and prurigo nodularis of the upper extremities, abdomen, face, and neck (claimed as lesions of the upper arm).

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  Also of record is a temporary claims file.

In the April 2010 Substantive Appeal, the Veteran requested a personal hearing before a Veterans Law Judge in Washington, DC.  He indicated that he wished to have the hearing without his presence.  Upon clarification, the Veteran, through his representative, indicated that he is withdrawing his request for a Board hearing in a December 2014 submission; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2015).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, in the October 2013 decision, the Board granted reopening the claim of service connection for a left foot condition.  As such, the issue of service connection for a left foot condition was subsumed into the remaining issues of service connection for the bilateral foot disabilities listed above.

In October 2013 and December 2014, the Board remanded the issues of service connection for the bilateral foot disabilities to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the October 2013 and December 2014 Board Remands is included in the Duties to Notify and Assist section below.

In the December 2014 decision, in pertinent part, the Board also denied service connection for bilateral hallux valgus.  The Veteran appealed the portion of the December 2014 Board decision that denied service connection for bilateral hallux valgus to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2015, the Court granted a September 2015 Joint Motion for Partial Remand (JMR), which remanded the issue of service connection for bilateral hallux valgus back to the Board for development consistent with the JMR.

The issues of service connection for atopic dermatitis and prurigo nodularis of the upper extremities, abdomen, face, and neck, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran experienced wearing combat boots, excessive physical activity, and prolonged standing in wet and cold conditions during active service.

2.  The Veteran did not have bilateral hallux valgus or symptoms of bilateral hallux valgus in service, including bunions.

3.  The currently diagnosed bilateral hallux valgus is not related to an in-service injury, disease, or event.

4.  During service, the Veteran was treated for ingrown toenails, which included trimming the toenails.

5.  The Veteran did not have bilateral onychomycosis of the toes or symptoms of bilateral onychomycosis of the toes in service, including discoloration of the toes.

6.  The currently diagnosed bilateral onychomycosis is not related to an in-service injury, disease, or event.

7.  The Veteran did not sustain frostbite of the feet or toe discoloration in service.

8.  Symptoms of bilateral foot neuropathy were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

9.  The currently diagnosed bilateral foot neuropathy did not have onset in service and is not related to active service, including prolonged standing in wet and cold conditions during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hallux valgus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for bilateral onychomycosis of the toes are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for bilateral foot neuropathy are not met.  38 U.S.C.A. §§ 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in January 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for fungal infection of the toenails, frostbite of the feet, nerve damage of the feet, and protruding bunions, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2008 letter also included provisions for disability ratings and for the effective date of the claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic file includes the Veteran's service treatment records, post-service VA treatment records, a December 2013 VA examination, an April 2015 VA addendum medical opinion, and the Veteran's statements.  

The Veteran was afforded an opportunity for a VA medical examination in connection with the claims of service connection in December 2013 (pursuant to the October 2013 Board Remand), and a VA addendum medical opinion provided in April 2015 (pursuant to the December 2014 Board Remand).  38 C.F.R. § 3.159(c)(4) (2015); Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2013 VA examination and the April 2015 VA addendum medical opinion, taken together, are adequate with regard to the claims of service connection for bilateral hallux valgus, bilateral onychomycosis, and bilateral foot neuropathy.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of service connection adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals of service connection for bilateral hallux valgus, bilateral onychomycosis, and bilateral foot neuropathy.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Hallux valgus and onychomycosis are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neuropathy (as an organic disease of the nervous system) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hallux Valgus

The Veteran contends that he currently suffers from bilateral hallux valgus, which had its onset during service.  Specifically, he contends that he wore combat boots and experienced excessive physical activity during active service, which resulted in the current hallux valgus.

The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed bilateral hallux valgus.  In an April 2008 VA podiatry treatment record, the Veteran was treated for a minimal hallux valgus deformity.  The December 2013 VA examination report reflects a diagnosis of hallux valgus.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran wore combat boots and experienced excessive physical activity during active service.  These assertions are consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2014).

Directly addressing the arguments made in the September 2015 JMR, the Board notes the Veteran's contention that he noticed a bilateral great toe bunion during service.  See December 2013 VA examination report.  In this regard, hallux valgus is an "angulation of the great toe away from the midline of the body (toward the other toes) [that] can be caused by bunions."  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (citing Dorland's Illustrated Medical Dictionary 244, 729 (27th ed.1988)).  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See Dorland's Illustrated Medical Dictionary 261 (30th ed. 2003).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Here, the Veteran's assertion is competent evidence to indicate that there was a bilateral bunion in service, since bunions are a medical condition that even a lay person is competent to identify.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1376-77.  

However, while competent to identify a bunion, the Board does not find the Veteran's assertion (that he had a bilateral bunion during service) to be credible because it is inconsistent with, and outweighed by, other lay and medical evidence of record.  Service treatment records reflect that, during service, the Veteran did not complain of, and was not diagnosed with or treated for, either hallux valgus or bunions.  The July 1983 service separation examination report revealed a normal clinical evaluation of the feet, and the corresponding medical history report completed by the Veteran reflects that the Veteran answered "no" to having or ever having bone, joint, or other deformity.  While the Veteran answered "yes" to having or ever having foot trouble and the Veteran sought treatment at the Podiatry Clinic numerous times during service for trimming of the an ingrown toenail of the left foot, big toe, and for a stubbed big toe of the left foot in March 1981, service treatment records do not demonstrate any other foot trouble other than the recurrent left foot, big toe, ingrown toenail and the stubbed big toe of the left foot.  As such, the Board does not find that the Veteran was diagnosed with and/or treated for hallux valgus or bunions during service, and did not have symptoms of such in service.

The service treatment records appear to be complete, and complaints of foot-related symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of or sought treatment for other medical (and orthopedic) problems, most notably including an ingrown toenail of the left foot, big toe, resulting in pain, and a stubbed big toe of the left foot, which reflects that he would similarly have sought treatment for bunions and hallux valgus complaints or symptoms during service.  In particular, as the Veteran repeatedly sought treatment at the Podiatry Clinic for recurrent ingrown toenail of the left foot, big toe, resulting in pain and for a stubbed big toe of the left foot, the Board finds it likely that the Veteran would also have sought treatment for any other pain, discomfort, or deformity of the foot, including bunions, had they occurred during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for bunions or hallux valgus related symptoms weighs against a finding that the Veteran had bunions or hallux valgus in service.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

To the extent that the Veteran contends that he has had symptoms of hallux valgus since service, the evidence weighs against the finding that the Veteran has had bilateral hallux valgus consistently since service separation.  The first evidence of complaints of bilateral hallux valgus is not shown until September 2007, over two decades after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

While the Veteran initially filed a claim for benefits in April 1984 (less than one year after separation from active service), he did not file a claim for service connection for bilateral hallux valgus until September 2007 or mention the presence of bunions.  Significantly, in pertinent part, in the April 1984 claim for service connection, the Veteran contended that he had "foot problems from combat boots;" however, the Veteran only mentions that the left foot developed warts under the toenail from wearing combat boots.  At that time, the Veteran did not identify any bunions for which he now also contends are due to combat boots and excessive physical activity.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of consistent symptomatology; however, in this case, in April 1984, the Veteran filed claims for benefits, including for "foot problems," but did not mention any other foot symptoms other than warts under the left toenail.  This suggests to the Board that there were no pertinent bunions or hallux valgus symptomatology at that time.

On the question of direct nexus between bilateral hallux valgus and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral hallux valgus is causally related to the in-service use of combat boots and experiencing excessive physical activity.  Evidence supportive of the Veteran's claim is from the Veteran himself.  In this case, the Board acknowledges that the Veteran's military occupational specialty (MOS) was that of a Medical Specialist.  While, in general, the opinion of a medical specialist may be probative when considering some medical issues, the Board finds the Veteran's own opinion regarding whether his current hallux valgus was incurred in service to be of little probative weight as there is no evidence of record that he had any specific training or experience regarding podiatry conditions.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 
10 Vet. App. 279 (1997) (appellant-nurse's statement held not to substantiate nexus in claim of entitlement to service connection for heart disorder, where nurse was not shown to have cardiology expertise).  Indeed, there is no adequate foundation in the current record to establish that the Veteran has the education, training, or clinical experience to offer a medical nexus opinion relative to the cause of podiatry conditions.  Cf. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

Evidence against the finding that the Veteran's bilateral hallux valgus is causally related to service is included in the December 2013 VA examination report, which was obtained pursuant to the October 2013 Board Remand.  While the VA examiner noted and considered the Veteran's report that, while in service, after taking 5-mile walks, he stopped to rest, took off his shoes, and noticed a bilateral great toe bunion, the VA examiner indicated that the Veteran's service treatment records are silent for a bunion condition.  The July 1983 service separation report of medical examination is also silent for a bunion condition.  Indeed, as discussed in detail above, the Board does not find that the Veteran had a bilateral bunion in service.  The VA examiner also noted that, in an associated report of medical history from July 1983, the Veteran explicitly denied having or ever having bone, joint, or other deformity.  In a VA examination from June 1984, the Veteran did not complain of a bunion condition.  As such, based on the above, the December 2013 VA examiner opined that the bilateral hallux valgus it is less likely than not that any current bunions had its onset in or is otherwise related to military service.  The December 2013 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the December 2013 VA examiner's medical opinion great probative weight.

Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox, 20 Vet. App. at 569 (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

In this case, the December 2013 VA examiner's medical opinion was based on a more comprehensive review of the Veteran's medical history and considered the Veteran's contentions.  As such, the December 2013 VA examiner's medical opinion is more probative than the opinion given by the Veteran.  The Board has not ignored the Veteran's background as a medical specialist; it is simply finding that the Veteran's opinion regarding the etiology of his own condition (bilateral hallux valgus) is entitled to lower probative weight.  Simply stated, the Veteran's contentions are outweighed by the medical opinion of the December 2013 VA examiner, as well as the facts cited above.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral hallux valgus and active duty service, or competent nexus of bilateral hallux valgus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for bilateral hallux valgus, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Onychomycosis of the Toes

The Veteran contends that he currently suffers from bilateral onychomycosis of the toes, which had its onset during service.  Specifically, he contends that he wore combat boots and experienced prolonged standing in wet and cold conditions during active service, which resulted in the current onychomycosis of the toes.

The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed bilateral onychomycosis of the toes.  In a May 2007 VA podiatry treatment record, the Veteran was treated for onychomycosis of the toes.  The December 2013 VA examination report reflects a diagnosis of onychomycosis.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran wore combat boots and experienced prolonged standing in wet and cold conditions during active service.  These assertions are consistent with the nature of the Veteran's service.  See 
38 U.S.C.A. § 1154(a) (West 2014).

The Board notes the Veteran's contention that he had toe fungus in service.  Specifically, the Veteran contends that, after coming out of the shower during service, the great toes were discolored and he then noticed the other toes becoming discolored.  The Veteran also asserts that he sought medical treatment, but no treatment was provided.  See December 2013 VA examination report.  In this regard, onychomycosis is defined as a fungal infection of the nail plate producing nails that are opaque, white, thickened, friable, and brittle.  See Dorland's Illustrated Medical Dictionary 1177 (27th Ed. 1995).  As previously discussed, the Veteran is competent to describe this type of observable symptomatology.  See Falzone, 8 Vet. App. at 405.  

In this case, while competent to identify discoloration of the toes and even assuming, arguendo, that the Veteran is competent to identify a fungus of the toes (as a Medical Specialist), the Board does not find the Veteran's assertion (that he had bilateral toe fungus and discoloration of the toes in service, and sought treatment for symptoms of a toe fungus in service) to be credible.  Service treatment records reflect that, during service, the Veteran did not complain of, and was not diagnosed with or treated for, either discoloration of the toes or onychomycosis.  The July 1983 service separation examination revealed a normal clinical evaluation of the feet, and the corresponding contemporaneous medical history report completed by the Veteran reflects that the Veteran answered "no" to having or ever having bone, joint, or other deformity, or a skin disease.  While the Veteran answered "yes" to having or ever having foot trouble, and the Veteran sought treatment at the Podiatry Clinic numerous times during service for trimming of an ingrown toenail of the left foot, big toe, and for a stubbed big toe of the left foot in March 1981, service treatment records do not demonstrate any other foot trouble other than the recurrent ingrown toenail of the left foot, big toe, and the stubbed big toe of the left foot.  As such, the Board does not find that the Veteran was diagnosed with and/or treated for discoloration or onychomycosis of the toes during service, and did not have symptoms of such in service.

The service treatment records appear to be complete, and complaints of foot-related symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of or sought treatment for other medical (and orthopedic) issues, most notably including an ingrown toenail of the left foot, big toe, resulting in pain and a stubbed big toe of the left foot, which reflects that he would similarly have sought treatment for discoloration of the toes or onychomycosis complaints or symptoms during service.  In particular, as the Veteran repeatedly sought treatment at the Podiatry Clinic for recurrent ingrown toenail of the left foot, big toe, resulting in pain and for a stubbed big toe of the left foot, the Board finds it likely that the Veteran would also have sought treatment for any other deformity or problems of the foot, including discoloration or fungus of the toes.  As a result, the absence of any in-service complaint, finding, or reference to treatment for discoloration of the toes or onychomycosis related symptoms weighs against a finding that the Veteran had discoloration of the toes or onychomycosis in service.  See Fed. R. Evid. 803(7); Kahana, 24 Vet. App. at 438; AZ, 731 F.3d at 1303; Buczynski, 24 Vet. App. at 224.

To the extent that the Veteran contends that he has had symptoms of onychomycosis since service, the evidence weighs against the finding that the Veteran has had bilateral onychomycosis of the toes consistently since service separation.  The first evidence of complaints of bilateral onychomycosis of the toes is not shown until May 2007, over two decades after service separation.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.

While the Veteran initially filed a claim for benefits in April 1984 (less than one year after separation from active service), he did not file a claim for service connection for bilateral onychomycosis of the toes until September 2007 or mention the presence of discoloration of the toes.  Significantly, in pertinent part, in the April 1984 claim for service connection, the Veteran contended that he had "foot problems from combat boots;" however, the Veteran only mentions that the left foot developed warts under the toenail from wearing combat boots.  At that time, the Veteran did not identify any discoloration or fungus of the toes for which he now also contends are due to combat boots and prolonged standing in wet and cold conditions.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of consistent symptomatology; however, in this case, in April 1984, the Veteran filed claims for benefits, including for "foot problems," but did not mention any other foot symptoms other than warts under the left toenail.  This suggests to the Board that there was no pertinent discoloration of the toes or onychomycosis symptomatology at that time.

On the question of direct nexus between bilateral onychomycosis of the toes and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral onychomycosis of the toes is causally related to the in-service use of combat boots and experiencing prolonged standing in wet and cold conditions.  Evidence supportive of the Veteran's claim is from the Veteran himself.  As noted above, the Veteran's MOS was that of a Medical Specialist.  While, in general, the opinion of a medical specialist may be probative when considering some medical issues, the Board finds the Veteran's own opinion regarding whether his current onychomycosis of the toes was incurred in service to be of little probative weight as there is no evidence of record that he had any specific training or experience regarding podiatry conditions.  See Black, 10 Vet. App. at 279.  Indeed, there is no adequate foundation in the current record to establish that the Veteran has the education, training, or clinical experience to offer a medical nexus opinion relative to the cause of podiatry conditions.  Cf. Cox at 569.  

Evidence against the finding that the Veteran's bilateral onychomycosis of the toes is causally related to service is included in the December 2013 VA examination report, which was obtained pursuant to the October 2013 Board Remand.  While the December 2013 VA examiner noted and considered the Veteran's report that while in service he had toe fungus and discoloration of the toes due to standing in wet and cold conditions in combat boots, and sought treatment, the VA examiner indicated that the Veteran's service treatment records are silent for a toenail fungus condition.  The July 1983 separation report of medical examination is silent for a toenail fungus condition.  Indeed, as discussed in detail above, the Board does not find that the Veteran had bilateral discoloration of the toes or onychomycosis of the toes in service.  The VA examiner also noted that, in an associated report of medical history from July 1983, the Veteran explicitly denied having or ever having a skin disease.  In addition, in a VA examination from June 1984, the Veteran did not complain of a toenail fungus condition.  Based on these findings, the December 2013 VA examiner opined that it is less likely than not that the fungus of the toenails had its onset in or is otherwise related to military service (to include wearing combat boots and prolonged standing in wet and cold conditions).

Additional evidence against the finding that the Veteran's bilateral onychomycosis of the toes is causally related to service is included in the April 2015 VA addendum medical opinion, which was obtained pursuant to the December 2014 Board Remand.  Addressing the specific opinions requested in the December 2014 Board Remand, the April 2015 VA examiner noted that the Veteran had the toenails trimmed numerous times during service, and also noted that the Veteran's toenails are trimmed to treat the current bilateral onychomycosis of the toes.  Explaining the difference between the two treatments, the April 2015 VA examiner noted that ingrown toenails are a common condition in which the corner or side of a toenail grows into the soft flesh.  The result is pain, redness, swelling and, sometimes, an infection.  Ingrown toenails usually affect the big toe and common ingrown toenail causes include wearing shoes that crowd the toenails, cutting the toenails too short or not straight across, injuring the toenail, or having unusually curved toenails.  The April 2015 VA examiner also explained that onychomycosis or nail fungus is a common condition that begins as a white or yellow spot under the tip of the fingernail or toenail.  As the fungal infection goes deeper, nail fungus may cause the nail to discolor, thicken and crumble at the edge.  It can affect several nails but usually not all of them.  Nail fungal infections are typically caused by a dermatophyte fungus, and yeasts and molds also can be responsible for nail fungal infections.  The April 2015 VA examiner noted that ingrown toenails and onychomycosis of the toes are two separate medical conditions, and therefore, the treatments of trimming of the toenails for each of these conditions is performed for different reasons.  For example, the April 2015 VA examiner indicated that the toenails are trimmed for ingrown toenails in a straight line to avoid or prevent further development of an ingrown toenail.  In contrast, with onychomycosis, the toenails are trimmed due to the thick, mycotic nails that are the result of the onychomycosis condition.  

Based on the above, the April 2015 VA examiner opined that the bilateral onychomycosis of the toes less likely than not had its onset in service or is otherwise related to service, to include the trimming of toenails for ingrown toenails in service.  The April 2015 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the April 2015 VA examiner's medical opinion great probative weight.

As discussed above, the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo, 580 F.3d at 1288 and Bastien, 599 F.3d at 1301; see also Cox at 569 (citing Hilkert, 12 Vet. App. at 151).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels, 643 F.3d at 1362.

In this case, the April 2015 VA examiner's medical opinion was based on a more comprehensive review of the Veteran's history and considered the Veteran's contentions.  As such, the April 2015 VA examiner's opinion is more probative than the opinion given by the Veteran.  The Board has not ignored the Veteran's background as a medical specialist; it is simply finding that the Veteran's opinion regarding the etiology of his own condition (bilateral onychomycosis of the toes) is entitled to lower probative weight.  Simply stated, the Veteran's contentions are outweighed by the medical opinion of the April 2015 VA examiner, as well as other evidence supporting the facts cited above.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral onychomycosis of the toes and active duty service, or competent nexus of bilateral onychomycosis of the toes to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for bilateral onychomycosis of the toes, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Foot Neuropathy

The Veteran contends that he currently suffers from bilateral foot neuropathy, which had its onset during service.  Specifically, he contends that he experienced prolonged standing in wet and cold conditions and was treated for frostbite of the feet during active service, which resulted in the current bilateral foot neuropathy.

The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed bilateral foot neuropathy.  In a December 2007 VA podiatry treatment record, the Veteran was diagnosed with neuropathy with restless leg syndrome associated with increasing paresthesias of the dorsalis pedis.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced prolonged standing in wet and cold conditions during active service.  These assertions are consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a). 

The Board notes the Veteran's contention that he had frostbite and was treated for such in service.  Specifically, the Veteran contends that, after guard duty and training exercises outside in the cold, snow, or water, his socks were stuck to his feet and he noticed 3rd and 4th toe discoloration.  The Veteran also reported that he sought medical treatment and the feet were "thawed out" with continued discoloration (of the toes) and burning pain of six out of 10.  See December 2013 VA examination report.  

In this case, while competent to identify discoloration of the toes and even assuming, arguendo, that the Veteran is competent to identify frostbite (as a Medical Specialist), the Board does not find the Veteran's assertion (that he had frostbite in service and sought treatment for symptoms of frostbite in service) to be outweighed by other evidence, so not to be credible.  Service treatment records reflect that, during service, the Veteran did not complain of, and was not diagnosed with or treated for, either discoloration of the toes or frostbite.  The July 1983 service separation examination report revealed a normal clinical evaluation of the feet, and the corresponding contemporaneous medical history report completed by the Veteran reflects that the Veteran answered "no" to having or ever having neuritis or paralysis.  While the Veteran answered "yes" to having or ever having foot trouble and the Veteran sought treatment at the Podiatry Clinic numerous times during service for trimming of an ingrown toenail of the left foot, big toe, and for a stubbed big toe of the left foot in March 1981, service treatment records do not demonstrate any other foot trouble other than the recurrent ingrown toenail of the left foot, big toe, and the stubbed big toe of the left foot.  As such, the Board finds that the Veteran was not diagnosed with and/or treated for discoloration of the toes or frostbite of the feet during service, and did not have symptoms of such in service.

The service treatment records appear to be complete, and complaints of foot-related symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of or sought treatment for other medical (and orthopedic) issues, most notably including ingrown toenail of the left foot, big toe, resulting in pain and a stubbed big toe of the left foot, which reflects that he would similarly have sought treatment for discoloration of the toes or frostbite complaints or symptoms during service.  In particular, as the Veteran repeatedly sought treatment at the Podiatry Clinic for recurrent ingrown toenail of the left foot, big toe, resulting in pain and for a stubbed big toe of the left foot, the Board finds it likely that the Veteran would also have sought treatment for any other deformity or problems of the foot, including discoloration of the toes or frostbite.  As a result, the absence of any in-service complaint, finding, or reference to treatment for discoloration of the toes or frostbite-related symptoms weighs against a finding that the Veteran had discoloration of the toes or frostbite in service.  See Fed. R. Evid. 803 (7); Kahana at 438; AZ at 1303; Buczynski at 224.

Also, in this regard, the service treatment records do not reflect a chronic disease of the feet in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of neuropathy during service.  The chronicity rule does not mean that any manifestation of foot paralysis in service will permit service connection of neuropathy first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  As discussed above, contemporaneous service treatment records do not include any complaints, treatment, or symptoms of an injury (including frostbite) or disorder related to the feet (other than an ingrown toenail and stubbed toe).  The 1983 service separation examination report reflects a normal clinical evaluation of the feet and lower extremities, including normal strength and ranges of motion.  In an associated report of medical history, the Veteran denied having or ever having neuritis or paralysis.

The Board next finds that the weight of the evidence demonstrates that the bilateral foot neuropathy symptoms have not been continuous since service separation, and that bilateral foot neuropathy did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a) (including neuropathy as a "chronic" disease of an organic disease of the nervous system to warrant application of 38 C.F.R. § 3.303(b) presumptions).  To the extent that the Veteran contends that he has had symptoms of bilateral foot neuropathy since service, the evidence is against the finding that the Veteran has had bilateral foot neuropathy symptoms consistently since service separation.  In the context of the Veteran's lay denial of symptoms at service separation in 1983 and normal clinical evaluation of the feet and lower extremities at service separation, soon after service in April 1984 the Veteran filed another claim for service connection for a different disorder and did not mention or claim service connection for bilateral foot neuropathy.  As an additional factor, the first evidence of complaints of bilateral foot neuropathy is not shown until September 2007, over two decades after service separation.  See Buchanan at 1336; see also Maxson at 1333.

While the Veteran initially filed a claim for benefits in April 1984 (less than one year after separation from active service), he did not file a claim for service connection for bilateral foot neuropathy until September 2007 or mention the presence of bilateral foot paralysis.  Significantly, in pertinent part, in the April 1984 claim for service connection, the Veteran contended that he had "foot problems from combat boots"; however, the Veteran only mentions that the left foot developed warts under the toenail from wearing combat boots.  At that time, the Veteran did not identify any discoloration of the toes or bilateral foot paralysis of which he now also contends are due to prolonged standing in wet and cold conditions and frostbite.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, in this case, in April 1984, the Veteran filed claims for benefits, including for "foot problems," but did not mention any other foot symptoms other than warts under the left toenail.  This suggests to the Board that there was no pertinent discoloration of the toes, paralysis, or bilateral foot neuropathy symptomatology at that time.

On the question of direct nexus between bilateral foot neuropathy and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral foot neuropathy is causally related to the in-service experience of prolonged standing in wet and cold conditions.  Evidence supportive of the Veteran's claim is from the Veteran himself.  As noted above, the Veteran's MOS was that of a Medical Specialist.  While, in general, the opinion of a medical specialist may be probative when considering some medical issues, the Board finds the Veteran's own opinion regarding whether his current bilateral foot neuropathy was incurred in service to be of little probative weight as there is no evidence of record that he had any specific training or experience regarding neurologic conditions.  See Black at 279.  Indeed, there is no adequate foundation in the current record to establish that the Veteran has the education, training, or clinical experience to offer a medical nexus opinion relative to the cause of neurologic conditions.  Cf. Cox at 569.  

Evidence against the finding that the Veteran's bilateral foot neuropathy is causally related to service is included in the December 2013 VA examination report, which was obtained pursuant to the October 2013 Board Remand.  While the December 2013 VA examiner noted and considered the Veteran's report that while in service he had discoloration of the toes and frostbite due to standing in wet and cold conditions and sought treatment, the VA examiner indicated that the Veteran's service treatment records are silent for frostbite of the feet and frostbite residuals of the feet, to include nerve damage.  The July 1983 service separation report of medical examination is also silent for frostbite of the feet and frostbite residuals of the feet, to include nerve damage.  As discussed in detail above, the Board finds that the Veteran did not have bilateral discoloration of the toes, frostbite, paralysis, or bilateral foot neuropathy in service.  The VA examiner also noted that, in a VA examination from June 1984, the Veteran did not complain of frostbite of the feet or frostbite residuals of the feet, to include nerve damage.  Based on these reasons, the December 2013 VA examiner opined that the bilateral foot neuropathy did not have onset in service, is not the direct or proximate result of the Veteran's military service, and is not otherwise related to military service (to include prolonged standing in wet and cold conditions).

Additional evidence against the finding that bilateral onychomycosis of the toes is causally related to service is included in the April 2015 VA addendum medical opinion, which was obtained pursuant to the December 2014 Board Remand.  Addressing the specific opinions requested in the December 2014 Board Remand, the April 2015 VA examiner noted that the June 1984 complaints of the ankle due to wearing boots with the treatment of hot soaks, a heating pad, and a cane is a separate medical condition (from bilateral foot neuropathy).  Therefore, the April 2015 VA examiner opined that it is less likely than not that the bilateral foot neuropathy became manifest within one year after the date of service separation in July 1983 and is not caused by or a result of the complaints of ankle otitis in June 1984.  The April 2015 VA examiner also explained that the Veteran has a history of lumbar radiculopathy and low back surgery and also has a history of diabetes mellitus (diagnosed in 2010), and both are more than likely the cause of the bilateral foot neuropathy symptoms and condition.  As such, the April 2015 VA examiner further opined that it is less likely than not that the bilateral foot neuropathy had its onset in service or is otherwise related to service.  The April 2015 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the April 2015 VA examiner's medical opinion great probative weight.

As discussed above, the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo at 1288 and Bastien at 1301; see also Cox at 569 (citing Hilkert at 151); see also Sickels at 1362.

In this case, the April 2015 VA examiner's medical opinion was based on a more comprehensive review of the Veteran's medical history and considered the Veteran's contentions.  As such, the April 2015 VA examiner's medical opinion is more probative than the opinion given by the Veteran.  The Board has not ignored the Veteran's background as a medical specialist; it is simply finding that the Veteran's opinion regarding the etiology of his own condition (bilateral foot neuropathy) is entitled to lower probative weight.  Simply stated, the Veteran's contentions are outweighed by the medical opinion of the April 2015 VA examiner, as well as the facts cited above.

Based on the above, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral foot neuropathy and active duty service, including no credible evidence of chronic symptoms of bilateral foot neuropathy in service, of bilateral foot neuropathy to a compensable degree within one year of service separation, or continuity of symptomatology of bilateral foot neuropathy since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for bilateral foot neuropathy on a direct basis, including presumptively as a chronic 
disease of an organic disease of the nervous system, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hallux valgus is denied.

Service connection for bilateral onychomycosis of the toes is denied.

Service connection for bilateral foot neuropathy is denied.


REMAND

Service Connection for a Skin Disability (Other than Onychomycosis) and for PTSD

In a June 2013 rating decision, the RO denied service connection for atopic dermatitis and prurigo nodularis of the upper extremities, abdomen, face, and neck, and PTSD.  In a June 2013 submission (located in the temporary claims file), the Veteran disagreed with the June 2013 denial of service connection for atopic dermatitis and prurigo nodularis of the upper extremities, abdomen, face, and neck, and PTSD.  The claims of service connection for atopic dermatitis and prurigo nodularis of the upper extremities, abdomen, face, and neck, and PTSD should be remanded to allow the RO to provide a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  

Accordingly, the issues of service connection for atopic dermatitis and prurigo nodularis of the upper extremities, abdomen, face, and neck, and PTSD are REMANDED for the following action:

Provide a Statement of the Case as to the issues of service connection for atopic dermatitis and prurigo nodularis of the upper extremities, abdomen, face, and neck, and service connection for PTSD.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


